

	

		II 

		109th CONGRESS

		1st Session

		S. 542

		IN THE SENATE OF THE UNITED STATES

		

			March 7, 2005

			Mr. Dorgan (for himself,

			 Mr. Smith, Mrs.

			 Murray, Ms. Cantwell,

			 Mr. Johnson, and

			 Mr. Harkin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to extend for 5 years the credit for electricity produced from certain

		  renewable resources, and for other purposes.

	

	

		

			1.

			Extension of renewable energy credit

			Section 45(d) of the Internal

			 Revenue Code of 1986 (relating to qualified facilities) is amended by striking

			 January 1, 2006 each place it appears and inserting

			 January 1, 2011.

		

			2.

			Treatment of persons not able to use entire credit

			

				(a)

				In general

				Section 45(e) of the Internal

			 Revenue Code of 1986 (relating to definitions and special rules) is amended by

			 adding at the end the following new paragraph:

				

					

						(10)

						Treatment of persons not able to use entire credit

						

							(A)

							Allowance of credit

							

								(i)

								In general

								Except as otherwise

				provided in this subsection—

								

									(I)

									any credit allowable under

				subsection (a) with respect to a qualified facility owned by a person described

				in clause (ii) may be transferred or used as provided in this paragraph,

				and

								

									(II)

									the determination as to

				whether the credit is allowable shall be made without regard to the tax-exempt

				status of the person.

								

								(ii)

								Persons described

								A person is described in

				this clause if the person is—

								

									(I)

									an organization described

				in section 501(c)(12)(C) and exempt from tax under section 501(a),

								

									(II)

									an organization described

				in section 1381(a)(2)(C),

								

									(III)

									a public utility (as

				defined in section 136(c)(2)(B)), which is exempt from income tax under this

				subtitle,

								

									(IV)

									any State or political

				subdivision thereof, the District of Columbia, any possession of the United

				States, or any agency or instrumentality of any of the foregoing, or

								

									(V)

									any Indian tribal

				government (within the meaning of section 7871) or any agency or

				instrumentality thereof.

								

							(B)

							Transfer of credit

							

								(i)

								In general

								A person described in

				subparagraph (A)(ii) may transfer any credit to which subparagraph (A)(i)

				applies through an assignment to any other person not described in subparagraph

				(A)(ii). Such transfer may be revoked only with the consent of the

				Secretary.

							

								(ii)

								Regulations

								The Secretary shall

				prescribe such regulations as necessary to ensure that any credit described in

				clause (i) is assigned once and not reassigned by such other person.

							

								(iii)

								Transfer proceeds treated as arising from essential

				government function

								Any proceeds derived by a

				person described in subclause (III), (IV), or (V) of subparagraph (A)(ii) from

				the transfer of any credit under clause (i) shall be treated as arising from

				the exercise of an essential government function.

							

							(C)

							Use of credit as an offset

							Notwithstanding any other

				provision of law, in the case of a person described in subclause (I), (II), or

				(V) of subparagraph (A)(ii), any credit to which subparagraph (A)(i) applies

				may be applied by such person, to the extent provided by the Secretary of

				Agriculture, as a prepayment of any loan, debt, or other obligation the entity

				has incurred under subchapter I of chapter 31 of title 7 of the Rural

				Electrification Act of 1936 (7 U.S.C. 901 et seq.), as in effect

				on the date of the enactment of the Energy Tax Incentives Act.

						

							(D)

							Credit not income

							Any transfer under

				subparagraph (B) or use under subparagraph (C) of any credit to which

				subparagraph (A)(i) applies shall not be treated as income for purposes of

				section 501(c)(12).

						

							(E)

							Treatment of unrelated persons

							For purposes of subsection

				(a)(2)(B), sales of electricity among and between persons described in

				subparagraph (A)(ii) shall be treated as sales between unrelated

				parties.

						.

			

				(b)

				Effective date

				The amendment made by this

			 section shall apply to shall apply to electricity produced and sold after the

			 date of the enactment of this Act, in taxable years ending after such

			 date.

			

